[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         MEMORANDUM OF DECISION
The court, Stevens, J., has referred to me an issue concerning which the court and the parties desire clarification. This memorandum is intended to provide that clarification.
This court issued a dissolution judgment on October 10, 1995 in this matter. As part of that judgment, the court ordered that the defendant be awarded "one half interest in Albo, Incorporated, including the gross monthly proceeds from Albo, Incorporated, and any proceeds from the sale of the leasehold interest that Albo, Incorporated has in Gopian Mobile Home Park, Incorporated." The leasehold interest has now been sold and the parties desire clarification as to whether the court's order awarding the defendant one half interest of the proceeds refers to gross or net proceeds.
"Motions for interpretation or clarification, although not specifically described in the rules of practice, are commonly considered by trial courts and are procedurally proper." HolcombeCT Page 326v. Holcombe, 22 Conn. App. 363, 366, 576 A.2d 1317 (1990). "There is no time restriction imposed on the filing of a motion for clarification." Id. See also Zadravecz v. Zadravecz,39 Conn. App. 28, 30 (1995).
This court has reviewed the memoranda submitted by the parties and has reviewed the transcript of the court's oral decision issuing its orders on October 10, 1995. The court hereby clarifies its orders of October 10, 1995 to read that the defendant is awarded one half interest in the net proceeds from the sale of the leasehold interest that Albo, Incorporated has in Gopian Mobile Home Park, Incorporated.
BY THE COURT
Judge Jon M. Alander